Citation Nr: 1810973	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected foot disabilities.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a low back condition and service-connected foot disabilities.

4.  Entitlement to service connection for a left knee condition, to include as secondary to a low back condition and service-connected foot disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1972 to May 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement in July 2009.  A statement of the case (SOC) was provided in June 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) later in June 2011.  A supplemental SOC was issued in September 2017. 

The Veteran testified before a Decision Review Officer (DRO) at the local RO in September 2015.  He appeared before the undersigned Veterans Law Judge at a videoconference Board hearing in November 2017.  Transcripts of these proceedings are associated with the claims file.  

The Veteran originally filed a claim of entitlement to service connection for a low back condition in July 1998.  A January 1999 rating decision denied the claim.   In December 2007, the Veteran submitted a claim of entitlement to service connection for a low back condition with radiculopathy.   A June 2008 rating decision denied entitlement to service connection for a low back condition and, separately, radiculopathy secondary to a back condition.  In August 2008, the Veteran submitted another claim of entitlement to service connection for a low back condition and right lower extremity radiculopathy.  A December 2008 rating decision denied the claims.  A notice of disagreement was received in December 2008, initiating the present appeal.  

Thus, as the low back claim was previously denied in a January 1999 rating decision, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C. §§ 5108, 7105 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition.

The Board notes that the June 2008 rating decision initially denied service connection for radiculopathy secondary to a back condition, but this denial never became final.  Although a new claim for benefits was received in August 2008, additional evidence that was received prior to the expiration of the appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  Thus, the additional evidence received within one year of the June 2008 rating decision affected the finality of that decision.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

The radiculopathy claim was readjudicated in December 2008, which included consideration of the additional evidence, and the Veteran promptly initiated an appeal by filing a notice of disagreement later that month.  Consequently, the claim of entitlement to service connection for right lower extremity radiculopathy has been characterized as service connection rather than requiring new and material evidence to reopen a previously denied claim.

The Board notes that the Veteran entered a notice of disagreement in September 2013 specifying that he did not agree with the evaluations assigned for service-connected left foot and right knee disabilities as well as the denials of entitlement to service connection for cervical spine and renal conditions.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System (VACOLS), the claim is still being developed by the AOJ.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Legacy Content Manager (formerly Virtual VA) and Virtual Benefits Management System paperless claims processing systems.

The issues of entitlement to service connection for a low back condition, right lower extremity radiculopathy, and a left knee condition are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 1999 rating decision denied service connection for a low back condition due to a lack of demonstrated disability.

2.  Evidence regarding a low back condition received since the January 1999 rating decision is new and material as it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied service connection for a low back condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received since January 1999 sufficient to reopen the issue of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via letters dated January 2008, April 2008, and October 2008.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the presentation of pertinent evidence at hearings before the DRO and the Board.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), post-service VA and private medical records, VA examination reports, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

The claim of entitlement to service connection for a low back condition was previously denied in a January 1999 rating decision, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally filed a claim of entitlement to service connection for a low back condition in July 1998; a January 1999 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The January 1999 rating decision therefore became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the January 1999 rating decision included the Veteran's service treatment records.

In December 2007, the Veteran submitted a new claim of entitlement to service connection for a low back condition.  Relevant additional evidence received since the January 1999 rating decision includes post-service treatment records, VA examination reports, and further details from the Veteran regarding the claimed condition.

This evidence was not previously on file at the time of the January 1999 decision; thus, it is new. Furthermore, this evidence is material because it bears directly on the issue of a current disability, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for a low back condition is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection for low back condition

The Veteran contends that service connection is warranted for a low back condition, to include as secondary to service-connected foot disabilities.  

The Veteran underwent VA examination in conjunction with his claim in November 2015.  The examination report documented his lay statements describing an in-service injury to his low back due to wearing heavy equipment over the years in service.  Since retiring, he reported continued low back pain treated with medication and physical therapy.  After review of the claims file and physical examination of the Veteran, the examiner noted diagnoses of lumbosacral strain and lumbago.  He concluded that it was less likely than not that the low back condition was proximately due to or the result of the cold injury residuals of the bilateral feet.

A second VA examination was conducted in October 2016.  The examiner noted the lay statements regarding a history of dull lower back pain, treated with Tramadol as needed.  After review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely than not that the low back condition was aggravated beyond its natural progression by the service-connected foot disabilities.  

While the examinations of record address the Veteran's contention that his service-connection foot disabilities caused or aggravated his low back condition, a medical opinion on direct causation has not been obtained.  The Veteran has alleged that his low back pain started in service and continued since that time.  STRs reflect a notation of recurrent back pain in January 1996.  Accordingly, remand is warranted to obtain a medical opinion as to whether the Veteran's currently diagnosed low back condition is directly related to his service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Service connection for right lower extremity radiculopathy

The Board notes that while there was no diagnosis of radiculopathy upon VA examination, treatment records indicate the presence of sciatica.  As the Veteran contends that the radiculopathy is caused by nerve impingement from the lumbar spine, the claim of entitlement to service connection for right lower extremity radiculopathy is inextricably intertwined with the claim of entitlement to service connection for a low back condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will remand the issue of entitlement to service connection for right lower extremity radiculopathy at this time.

Service connection for a left knee condition

The Veteran contends that service connection is warranted for a left knee condition, to include as secondary to service-connected foot disabilities and the claimed low back condition.

The Veteran underwent VA examination in conjunction with his claim in November 2015.  Following review of the claims file and physical examination of the Veteran, the examiner opined that it is less likely than not that the left knee condition is proximately due to or the result of cold injury residuals to the bilateral feet or a result of his right knee condition.  

A second VA examination was conducted in October 2016.  The examiner noted the Veteran's lay statements regarding banging his left knee in service, as well as post-service treatment records.  After review of the claims file and physical examination of the Veteran, the examiner stated that frost bite of the feet without amputation will not affect other structures of the axial or appendicular skeleton and is not known to cause or aggravate left knee meniscal tear or degenerative osteoarthritis of the    knee.  He opined that it is less likely than not that the left knee condition is aggravated beyond its natural progression by the service-connected cold injury residuals in the bilateral feet.

While the examinations of record address the Veteran's contention that his service-connection foot disabilities caused or aggravated his left knee condition, a medical opinion on direct causation has not been obtained.  He has provided competent lay statements indicating that his left knee pain started in service and continued since that time.  Accordingly, remand is warranted to obtain a medical opinion as to whether the Veteran's currently diagnosed left knee condition is directly related to his service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.").  Additionally, if service connection for a low back condition is effected, consideration must also be given to the Veteran's claim that the left knee condition is secondary to the low back condition.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Centers to obtain and associate with the claims file all outstanding records of treatment for the Veteran's low back condition, right lower extremity radiculopathy, and left knee condition.  

2.  After obtaining any outstanding records, schedule the Veteran for VA examination to determine the nature and etiology of his low back and left knee conditions.  The entire claims file must be reviewed by the examiner. 
Following a review of the claims file, the examiner should provide an opinion as to:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back condition is directly related to his service? 

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee condition is directly related to his service?

In providing these opinions, the examiner should consider and address the lay statements of record regarding the onset of low back and left knee pain in service, as well as the service treatment records reflecting complaints of recurrent low back pain in January 1996. 

Complete, clearly-stated rationale for opinions and conclusions reached should be provided.

3.  After instruction (2) is completed, and if service connection for a low back disability is granted, then the AOJ should arrange for a VA examination of the Veteran to address the contentions that the right lower extremity radiculopathy and left knee condition are secondary to the low back condition.  The entire claims file must be reviewed by the examiner. 

Following a review of the claims file, the examiner should provide an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the right lower extremity radiculopathy was caused by or results from the low back condition? 

b)  Whether it is at least as likely as not (50 percent or greater probability) that the left knee condition was caused by or results from the low back condition? 

c) Whether it is at least as likely as not (50 percent or greater probability) that the right lower extremity radiculopathy has permanently progressed at an abnormally high rate due to or as the result of the low back condition?

d) Whether it is at least as likely as not (50 percent or greater probability) that the left knee condition has permanently progressed at an abnormally high rate due to or as the result of the low back condition?

The Board notes that while right lower extremity radiculopathy was not indicated by prior VA examinations, VA treatment records reflect a diagnosis of sciatica.  

If either the right lower extremity radiculopathy or left knee condition is deemed not be due to or aggravated by the low back condition, then the examiner should, if possible, identify the cause(s) considered more likely and explain why that is so.

Complete, clearly-stated rationale for opinions and conclusions reached should be provided.

4.  Review the examination report(s) to ensure compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above and any other development as may be indicated, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental SOC and allowed an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


